Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Antrag (DE 102012112935 A1) in view of Fujita (U.S. Patent Application Publication No. 2009/0032986, as cited by Applicant).
For claim 1, Antrag discloses an inflatable roof for a fermentation tank (as discussed in the translated abstract: it is noted that the structure of Antrag includes a roof, tank and a defined interior such that the arrangement is capable of being employed as an agricultural greenhouse) comprising: a covering film (Fig. 1a: outer protective film 4a) which forms a space walled off from outside, a lining film (Fig. 1a: biogas film 4b) which is provided on an inside of the covering film such that an interspace (Fig. 1a: interior 5) is formed between the covering film and the lining film (as shown in Fig. 1a), and a ventilation means (Fig. 1a: air blower 7) for exchanging at least a portion of the air existing in the interspace with external air (as discussed in the translated description [0039]: air 6 is introduced into the interspace 5 via blower 7), wherein the lining film is entirely covered by the covering film (as shown in Fig. 1a), and wherein the ventilation means is a ventilation fan (known construction of an air blower 7 includes impeller(s)). 
Antrag discloses the covering film and the lining film being constructed of plastics (as discussed in the translated [0021]) and providing a permeability (as discussed in the translated [0039]), but fails to specifically show wherein at least a portion of the lining film is constituted with a cellulose film which contains a cellulose acylate resin and has a water vapor permeability equal to or higher than 600 g/m2/24h. However, Fujita teaches a cellulose film which contains a cellulose acylate resin (as discussed in [0033]) and has a water vapor permeability equal to or higher than 600 g/m2/24h (as discussed in in [0200]: “the water permeability... preferably 500 g/m2/day to 800 g/m2/day (both inclusive)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lining film of the structure of Antrag to include the cellulose acylate resin as taught by Fujita for the advantages of improving thermal insulation and water permeability of an agricultural greenhouse.

For claim 2, Antrag discloses an inflatable roof for a fermentation tank (as discussed in the translated abstract: it is noted that the structure of Antrag includes a roof, tank and a defined interior such that the arrangement is capable of being employed as an agricultural greenhouse) comprising: a covering film (Fig. 1a: outer protective film 4a) which forms a space walled off from outside, a lining film (Fig. 1a: biogas film 4b) which is provided on an inside of the covering film such that an interspace (Fig. 1a: interior 5) is formed between the covering film and the lining film (as shown in Fig. 1), wherein the lining film is entirely covered by the covering film (as shown in Fig. 1), and wherein a roof portion of the lining film (Fig. 1a: biogas film 4b) does not have ventilation holes (as shown in Fig. 1a). 
Antrag discloses the covering film and the lining film being constructed of plastics (as discussed in the translated [0021]) and providing a permeability (as discussed in the translated [0039]), but fails to specifically show wherein at least a portion of the lining film is constituted with a cellulose film which contains a cellulose acylate resin and has a water vapor permeability equal to or higher than 600 g/m2/24h, and wherein at least a portion of the covering film is a film having a water vapor permeability equal to or higher than 500 g/m2/24h. However, Fujita teaches a cellulose film which contains a cellulose acylate resin (as discussed in [0033]) and has a water vapor permeability equal to or higher than 600 g/m2/24h (as discussed in in [0200]: “the water permeability... preferably 500 g/m2/day to 800 g/m2/day (both inclusive)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a portion of the lining film and the covering film of the structure of Antrag to include the cellulose acylate resin as taught by Fujita for the advantages of improving thermal insulation and water permeability of an agricultural greenhouse.

For claim 3, Antrag as modified by Fujita further disclose the agricultural greenhouse according to claim 2, wherein at least a portion of the covering film is constituted with a cellulose film which contains a cellulose acylate resin (Fujita as discussed in [0033]) and has a water vapor permeability equal to or higher than 600 g/m2/24h (Fujita as discussed in [0200]: “the water permeability... preferably 500 g/m2/day to 800 g/m2/day (both inclusive)”).

For claim 4, Antrag as modified by Fujita further disclose the agricultural greenhouse according to claim 1, wherein a roof portion of the lining film (Antrag as shown in Fig. 1a where the roof 2 is constituted by films 4a and 4b) is constituted with the cellulose film (Fujita as discussed in [0033]).

For claim 5, Antrag as modified by Fujita further disclose the agricultural greenhouse according to claim 2, wherein a roof portion of the lining film (Antrag as shown in Fig. 1a where the roof 2 is constituted by films 4a and 4b) is constituted with the cellulose film (Fujita as discussed in [0033]).

For claim 6, Antrag as modified by Fujita further disclose the agricultural greenhouse according to claim 3, wherein a roof portion of the lining film (Antrag as shown in Fig. 1a where the roof 2 is constituted by films 4a and 4b) is constituted with the cellulose film (Fujita as discussed in [0033]).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sang (KR 101539175 B1), Young (KR 101377464 B1), Park (KR 100480006 B1), and Kwon (KR 100622455 B1) show an agricultural greenhouse comprising double walled construction with a fan between two films for exchanging at least a portion of the air in the interspace with external air; and Matsuda (JP 2004033065 A) shows an agricultural greenhouse comprising double walled construction with a fan between two films, however the fan circulates the internal air.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643